REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record, singly or combined, teach or suggest a method of making sodium borohydride at room temperature by milling a mixture comprising sodium metaborate containing crystallization water.  KONG (US 2006/0106195) teaches production of sodium borohydride comprising reacting a reductant with a reduced material wherein the reductants include Al and Mg and the reduced material is a sodium metaborate in crystallization water (Kong, Figure 1).   However, the reaction requires heating at high temperature (Kong, Figure 1).  YOSHIZAKI (US 2017/0183236) suggests ball milling in hydrogen atmosphere of a mixture comprising sodium metaborate; however, the water in the sodium metaborate is required to be evaporated prior to milling; therefore, the milling step in Yoshizaki method comprises only anhydrous sodium metaborate art (Yoshizaki, para. 0016 and 0048-0049).  It would not have been obvious to modify the process of Kong with Yoshizaki or vice versa because Yoshizaki requires the water to be eliminated from the sodium metaborate prior to milling.  Thus, in attempting the milling step taught by Yoshizaki while keeping the hydrated form of the sodium metaborate as taught by Kong would go against the teaching of Yoshizaki.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



May 21, 2022